\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney

MIRIAM R. HINMAN '- §§ §D
Assistant United States Attorney

501 I Street, Suite 10-100

Sacramento, CA 95814 JAN 2 14 2019

TelephOn€Z (916) 554-2700 C|.ERK , U S_S m a
Facsimile: (916) 554-2900 EASTERND| 'm' cQ\-"’|S||’mA
DEPU c " k

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2219-CR-0014-GEB
Plaintiff,
[PROPOSED] ORDER TO UNSEAL INDICTMENT
v. FOR LIMITED PURPOSE
MARIE ANTIONETTE ALCANTER, and
ROSE MARIE SEGALE, (UNDER SEAL)
Defendants.

 

 

 

 

 

The Court hereby orders that the Indictment be unsealed for the limited purpose of providing a
copy to defense counsel for Marie Alcanter. The Indictment, this Petition, and the Order to Seal shall

otherwise remain sealed until Rose Segale is arrested or until further order of this Court.

Dated: //"0'? L// gil/f

 

 

UNITED STATES MAGISTRATE JUDGE

[PRoPoSED] ORDER To UNSEAL INDlCTMENT FoR 1
L11\/11TED PURPOSE

 

